o Oo NO HN ee YD NY —

No Nw NO NO NY ND NY NY NO | FF FF Fe Fe Ue lc Sell elUC Ch
oN TO NN ek WD NY | FS Oo ON HH F&F Ww NY | OS

 

—
—

 

Case 3:16-cv-00634-MMD-CBC Document 65 Filed 08/08/19 Page 1 of 3

AARON D. FORD JL. RECEIVED

 

 

 

 

 

Attorney General ~__ ENTERED SERVED ON
DOUGLAS R. RANDS, Bar No. 3572 — COUNSELIPARTIES OF RECORD
Senior Deputy Attorney General
State of Nevada ,
Public Safety Division AUG -8 2519
100 N. Carson Street
Carson City, Nevada 89701-4717
Tel: (775) 684-1150 CLERK US DISTRICT COURT
E-mail: drands@ag.nv.gov DI
@ag.nv-g ™ DEPUTY

 

 

 

 

Attorneys for Defendants
David Carpenter, Pamela Feil,
and Jason O’Dea

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA [ober

RICHARD WEDDLE, Case No. 3:16-cv-00634-MMD-CBC

Plaintiff,
MOTION FOR EXTENSION OF TIME TO
vs. RESPOND TO DISCOVERY (FIRST REQUEST)
ISIDRO BACA, et al.,

Defendants.

 

Defendants David Carpenter, Pamela Feil, and Jason O’Dea, by and through counsel, Aaron D.
Ford, Attorney General of the State of Nevada, and Douglas R. Rands, Senior Deputy Attorney
General, hereby hereby submit their Motion for Extension of Time to File Responses to Plaintiffs
Discovery requests. (First Request). This Motion is based on Federal Rule of Civil Procedure
6(b)(1)(A), the following Memorandum of Points and Authorities, and all papers and pleadings on file
in this action.

MEMORANDUM OF POINTS AND AUTHORITIES

I. ARGUMENT

Defendants respectfully request a sixty (45) day extension of time out from the current deadline
(August 8, 2019) to respond to Plaintiff's Discovery in this case. Defense counsel submits that this
Division has experienced a wave of recent retirements and departures. Although the Division is
depleted, new Deputy Attorneys General (DAGs) should be arriving in early August to help restore
normal functionality. Defense counsel respectfully requests this extension to accommodate the new

arrivals and the Division during this transition period. Additionally, Counsel is preparing for a Jury

 
oOo eo ND WH F&F WY NY —

Ny NO NO NO HN HN NO KN RO mm mmm mlm et et
ao Nn BO UN F&F WD NYO | GS 6060 Co HN HD A F&F WY NY = S&S

 

 

Case 3:16-cv-00634-MMD-CBC Document 65 Filed 08/08/19 Page 2 of 3

Trial in front of Judge Jones which is set to commence on Monday, August 12, 2019, which is further
stretching the resources of this office.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

Defendants’ request is timely and will not hinder or prejudice Plaintiff's case, but will allow for a

thorough opportunity to respond to the discovery requests. The requested sixty (45) day extension of

time should permit the parties time to adequately research draft, and submit discovery in this case.

Defendants assert that the requisite good cause is present to warrant the requested extension of time.
DATED this 8th day of August, 2019.

AARON D. FORD
Attorney General

By: Yipee

DOUGLAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General

Attorneys for Defendants

TIS SO ORDERED

   
 

 
